Citation Nr: 1512440	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from January 7, 2005.

2. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Brian L. Marlowe, Attorney


WITNESS AT HEARING ON APPEAL

Brian L. Marlowe, Attorney



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which granted service connection for PTSD and assigned a 50 percent disability rating, effective January 7, 2005.

In January 2015, the Veteran was scheduled to testify during a hearing before the undersigned Veterans Law Judge via videoconference.  The Veteran was unable to attend due to reported car trouble, but instructed his representative to proceed in his absence.  The Veteran's representative presented on the Veteran's behalf at that hearing.  A transcript of that hearing is associated with the Veteran's Virtual VA file.  

The issue of entitlement to service connection for tinnitus is also presently before the Board, however, the hearing in that matter was conducted before a different Veterans Law Judge, Milo H. Hawley, who issued a remand on that issue in January 2012.  The law requires that the Veteran's Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2014).  In this case, the three issues on appeal were heard by separate Veterans Law Judges and there has been no overlap between the appeals.  Thus, the appeals have not merged and each issue will be addressed in a separate decision by the Veterans Law Judge that conducted the corresponding hearing.

The issue of entitlement to TDIU is raised by the record and is addressed in the REMAND portion of the decision below.  It is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From January 7, 2005, the Veteran's PTSD had likely caused symptomatology resulting in social and occupational impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

From January 7, 2005, the criteria for a higher initial evaluation for service-connected PTSD, evaluated as 50 percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. 	Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. At 490.  In this case, service connection for PTSD was granted by the Board in a January 2012 decision and a disability rating and effective date were assigned by the RO in a March 2012 rating decision.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his VA treatment records, VA examination reports, private medical opinions, lay statements from the Veteran, and testimony from the Veteran and his representative.  The Veteran has not indicated that there are outstanding relevant and available records that VA should have obtained, and the Board is aware of none.

The Veteran has been afforded multiple VA examinations in connection with his claim of service connection and appeal of the disability ratings assigned.  The VA examiners indicated that the claims folder had been reviewed and they took into account the Veteran's subjective complaints associated with his service-connected disability.  Upon review of the examination reports, the Board is satisfied that the record contains sufficient evidence by which to evaluate the Veteran's service connected PTSD throughout the appeal period.  Accordingly, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Posttraumatic Stress Disorder

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

In the instant case, the Veteran's service-connected PTSD has been evaluated under 38 C.F.R. § 4.130, DC 9440 as 50 percent disabling from January 7, 2005.  He asserts that a higher rating is warranted.

Under the general criteria for rating mental disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411-9440 (2014).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2014).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV). A GAF score of 31-40 is defined as: "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 is defined as: "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 is defined as: "[m]oderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is defined as: "Some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

A review of the evidence relevant to the determination of the appropriate rating for the Veteran's psychiatric disability shows that in February 2006, the Veteran was admitted to the Hines VA Medical Center (VAMC), having been brought by a friend after a bout of extreme anger.  Upon admission he was noted to be alert, awake and oriented, although anxious.  He had fair hygiene and grooming.  He was cooperative and pleasant with good eye contact, good ability to interact, and fluent and coherent speech which was of normal rhythm, rate and volume.  His mood was depressed and his affect teary and anxious.  His thought process was logical and sequential.  He admitted to passive suicidal ideations, but denied any plan or intent.  His cognition was grossly intact and was noted to have fair insight and judgment.  At admission, his GAF score was recorded as 40, indicating some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

A note contained in the record during his hospitalization indicates that the Veteran had lost his job roughly six weeks prior, following a car accident, and he felt his life was at a standstill as a result.  He denied any legal troubles, with the exception of being separated from his wife.  He reported living with his parents, although he admitted being frustrated with that arrangement.  He did report that in the months prior to his hospitalization, he did not experience any family or social problems, and did not consider needing treatment for social issues.  

Upon discharge six days later, he was noted to be alert, awake, oriented, calm and relaxed.  He was dressed in casual clothes with fair hygiene and grooming.  He was cooperative and pleasant, maintained good eye contact and good ability to interact.  His speech was fluent and coherent with normal rate, rhythm and volume.  His mood was "cheerful" and his affect was reactive.  His thought process was logical and sequential, and denied active or passive suicidal ideations, plans or intent.  He was able to contact his family for his safety.  His cognition was grossly intact and his insight and judgment were noted to be improved.  His GAF score was 55, indicating moderate symptoms.  

A private medical report dated March 14, 2008, indicated that the Veteran had appeared casually dressed for his appointment and that his overall personal hygiene appeared adequate.  In the examination, his mother was present.  She reported that he had few associates, but that he was willing to socialize with others if they "go out to a dinner or something."  She also reported that he would occasionally go out with his brother, and that he was able to make his own meals.  She also reported that sometimes in the summer he plays baseball.  He was not noted to be oriented to time or place, giving the name of his military unit when asked for his address.  He stated that his grandfather was Martin Luther King, Jr. and when asked the identity of the president, he replied, "Dole, did he run?"  He was able to correctly identify three items with immediate recall, but had difficulty completing simple math equations.  He was noted to sustain impairment in his concentration and attention and showed an agitated and anxious affect.  His speech was coherent and well-paced with no sound substitutions or fluency problems.  He denied any suicidal ideation.  The private examiner then state that the Veteran presented that day as highly delusional, agitated, and fixated in his thinking.  He was given a GAF score of 35, indicating some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  He was also given a diagnosis of PTSD and psychotic disorder not otherwise specified, although the examiner did not indicate which disorder was the cause of his presenting symptoms.  

However, shortly thereafter, on March 19, 2008, the Veteran presented for a psychiatric review in connection with his claim for Social Security Administration (SSA) disability benefits.  The SSA examiner, Dr. J. P., Ph.D., stated that the Veteran was not credible and that his behavior in the March 14, 2008, private examination was not at all consistent with his treatment records, or with the report of his behavior from a friend.  Upon review, he found his restriction of daily activities to be mild.  He had moderate difficulties maintaining social functioning with mild difficulties in maintaining concentration, persistence, or pace.  He did not have any episodes of decompensation.  He was not noted to have a medically documented history of a chronic organic mental, schizophrenic, or affective disorder causing more than a minimal limitation of ability to do any basic work activity.  His understanding and memory were not significantly limited.  His sustained concentration and persistence were not significantly limited.  His ability to interact appropriately with the general public was markedly limited, although his ability to accept instructions and respond appropriately to criticism from supervisors, ability to get along with coworkers or peers without distraction, and ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness were only moderately limited.  His adaptation was generally not limited, although his ability to set realistic goals or make plans independently of others was moderately limited.  The SSA examiner noted his recent presentation as anxious, agitated and delusional at his earlier examination and also noted his history of hospitalization on 2006.  He reported that the Veteran was able to cook, drive, read, and clean.  He also noted that he has some difficulty getting along with others.  The SSA examiner then stated that the Veteran is capable of performing some work like activities in positions that do not involve interactions with the public and require minimal contact with other employee.

An October 2008 treatment record from the Edgewater Systems for Balanced Living indicate that the Veteran had presented looking for help understanding where his life was headed.  He reported a depressed mood and difficulties sleeping, which he attributed to his service in the Middle East.  He denied suicidal ideation.  He was assigned a GAF score of 50, indicating serious symptoms.  

In April 2009, a VA treatment examination noted the Veteran to be dressed appropriately with good hygiene and grooming.  He was alert and oriented to person, place, and time.  He was pleasant, calm and cooperative with fair eye contact.  His speech was spontaneous and appropriate and rate and volume.  His memory and cognition appeared intact.  His affect was constricted and he reported his mood as depressed.  His thoughts were organized, logical and coherent.  He reported occasionally hearing a voice call his name when no one is there and seeing occasional "spots."  His GAF score was 51, indicating moderate symptoms.  

In May 2009, the Veteran was granted SSA disability benefits.  In that grant the SSA found the Veteran to have major depressive disorder with psychosis, PTSD, psychotic disorder, history of substance abuse and history of kidney stones with stent placement.  The Veteran did not have an impairment or combination of impairments that meet or medically equals one of the listed impairments for SSA benefits.  However, after consideration of the record, the SSA found that the Veteran's combined mental impairments resulted in his inability to perform sustained work activity in a competitive work environment on a regular and continuing basis.  He was noted to have the residual functional capacity to perform a full range of work at all exertional levels.  

In June 2009, the Veteran reported occasional suicidal thoughts, but denied any intent.  Particularly he denied any present thoughts, citing his son as a source of meaning in his life, and indicating a desire to start a church where veterans can come and where he can help children.  He denied any homicidal intent and stated that he could never harm anyone, although he found himself lacking tolerance for nonsense, and feeling that he needs to be constantly on guard, living in Gary, Indiana.  He stated that if he had engaged in any physical altercation, it was because he felt threatened and was never the initial aggressor.  He noted that his family and faith give his life meaning.  Functionally, he was able to engage in self-care.  He was also noted to be independently motivated to engage in leisure and recreational interests.  He also reported being close to his mother and sister.  At that time, his appearance was noted to be well groomed and he was appropriately dressed with good grooming and hygiene.  He was noted to be cooperative, alert, and oriented.  His affect and mood were depressed.  His concentration and memory were fair.  His insight was poor with fair judgment and fair impulse control.  His GAF score was given as 35, indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

A letter from a VA mental health nurse practitioner dated July 2, 2009, supported the Veteran's claim for service connection for PTSD.  In that letter she reported he has poor hygiene and feelings of depression.  He also was noted to have little tolerance for family members.  She also noted issues with concentration and attention, noting that recently he had missed a therapy appointment.  She also noted an inability to tolerate large crowds or holidays with fireworks.  

In October 2009, a VA treatment report notes that the Veteran still became angry at times, but is able to use breathing techniques to reduce his anger.  He also reported resolving to not "lose it on someone else again," particularly after seeing the way he had behaved toward a cousin in a video.  He reported joy at being able to get his father, a Vietnam veteran who also has a diagnosed history of PTSD, to come into the clinic for treatment.  He also reported looking for a pet, particularly a dog.  He reported celebrating a three year relationship with a woman named Yvette.  He reported hearing some voices, although they were quiet, almost silent.  He discussed quitting tobacco.  He was assigned a GAF score of 59, indicating moderate symptoms.  

A July 2010 VA treatment note indicate that the Veteran was feeling more like his old self.  He was able to pay his bills, do things "that are normal", crack a joke with his mother and generally having more fun in life.  He reported still being involved with Yvette, and was considering marrying her, except that as a Jehovah's Witness, she was not able to marry a non-church member.  He was assigned a GAF score of 70, indicating some mild symptoms.  

A VA mental health treatment plan dated July 2011 noted continued improvement with regard to anger level and outbursts, although he admitted to experiencing intrusive thoughts, nightmares, paranoia, and auditory hallucinations of a young child screaming.  He reported low energy and feelings of numbness.  He also reported being in a relationship with a woman named Cathy who loved him, and that her seven children also were fond of him.  He reported being more socially involved and was looking forward to possibly getting married soon.  

In September 2012, the Veteran was afforded a VA examination in connection with his PTSD claim.  He was noted to have a diagnosis of chronic PTSD, related to military service, and bipolar affective disorder mixed with psychotic features, not related to military service.  His symptoms included a depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood.  His GAF score was given as 58, indicating moderate symptoms.  The VA examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

In October 2012, the Veteran was afforded a second VA examination, this time focusing solely on his diagnosed PTSD.  In that examination, the VA examiner noted depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, and difficulty in establishing and maintaining work and social relationships.  The VA examiner opined that the Veteran exhibited occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He was assigned a GAF score of 54, indicating moderate symptoms.  

In light of the above evidence of record, and in consideration of the benefit of the doubt, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 50 percent disability rating, and therefore, The Veteran's PTSD has been correctly rated as 50 percent disabling for the duration of his service connection claim.  

When making a determination with regards to a 70 percent rating, the Board must first consider the Veteran's symptomatology.  However, the regulations also require an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  These areas include work, school, family relationships, judgment, thinking, and mood.  38 C.F.R. § 4.130, DC 9440.  

In this case, the Board notes that, while the Veteran has admitted to some suicidal ideation, he has denied any intent.  Further, there is no evidence in the record of the Veteran engaging in obsessional rituals, spatial disorientation, major neglect of personal hygiene, or inability to establish and maintain effective relationships.  While the record does show some impaired impulse control, the Veteran has never engaged in periods of violence, and admitted to only engaging in physical alterations when he was not the aggressor and felt threatened.    

Further, while the Veteran was assigned GAF scores indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, at various points throughout his period of service connection, the Board notes that these were generally transient at most, if not inconsistent with the record as a whole.  Particularly, in February 2006, he was given a GAF score of 40, but within six days it had returned to 55, indicating mere moderate symptoms.  Likewise, in March 2008, a private psychologist assigned a GAF score of 35, but several days later a SSA physician discounted that report as finding that the Veteran's behavior was wholly inconsistent with his medical treatment records.  Here, the Board also notes that at no other point during the Veteran's treatment for PTSD has he experienced symptoms such as an inability to compute simple math problems, or gross disorientation to place or time.  Finally, the Board notes that, while he was assigned a GAF score of 35 in June 2009, the medical records associated with that date do not support the assignment of such a score.  Particularly, at that time, the Veteran expressed great joy in his family and his faith, close relationships with his mother and sister, good grooming and personal hygiene, capability for functional self-care, active engagement in leisure and recreational activities, and no illogical speech, although he did express some depressed mood and fair judgment.  Further, the Board notes that by October 2009, the Veteran's GAF score was noted to be 59, a number at the high range of moderate symptomatology.  For the remainder of his treatment history, the Veteran's GAF scores have generally indicated moderate to some mild symptomatology.

Generally, the record reflects that the Veteran has been able to engage in conversation and treatment, has had the ability to form and maintain social and family relationships, exhibited fair to good judgment, and experienced no major interferences with thinking, nor is there any indication that he has attempted to engage in educational endeavors that would show an issue with school.  While he had been noted to have a depressed mood, and has not engaged in gainful employment since 2006, these factors alone do not give rise to deficiencies in "most areas" as required by the rating criteria.  Additionally, the record is void of any indication that the Veteran's PTSD alone has contributed wholly to his inability to maintain gainful occupation.  He admitted in 2006 to having lost his job as a result of a car accident.  Further, he is noted to have multiple, non-service connected mental health diagnoses, and he was only granted SSA disability based on the combined effects of these conditions.  Finally, his September and October 2012 VA examination reports both indicate that his PTSD only causes a decrease in work efficiency and ability to perform occupational tasks during periods of significant stress- not at all times.  Thus a 70 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9440

The Board has also considered whether the Veteran's PTSD has resulted in total social and occupational impairment, such that a 100 percent scheduler evaluation is warranted, but finds that it has not.  In the present case, while the Veteran has reported a issues maintaining employment, and difficulties with mood and affect.  However, the evidence suggests that the Veteran does maintain relationships with family members and has engaged in several personal romantic relationships with good results.  He also admits to engaging in social and recreational activities.  He maintains generally fair to good personal hygiene.  He is able to maintain conversation, and while he has been noted to have some issues, he has not exhibited credible disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  While he has exhibited some suicidal ideation, he has denied any plan or intent.  Thus a 100 percent evaluation is not warranted.  38 C.F.R. § 4.130, DC 9440 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders).  

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability level and symptomatology is adequately described by the rating criteria.  In fact, the Veteran's symptomatology, including sleep issues, anger outbursts, depression, anxiety, and issues with motivation or mood are exactly the type of symptomatology contemplated by the rating criteria set forth in DC 9411-9440.  Absent sufficient evidence that the Veteran's disability is so "exceptional or unusual," such that the "available schedular evaluation for [his service-connected psychiatric disability] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2013).    


ORDER

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from January 7, 2005, is denied.


REMAND

A veteran may be awarded a total (100 percent) rating based in individual unemployability (TDIU).  The term "unemployability" has been defined as the same as an inability to secure and follow substantially gainful employment VAOPGCPREC 75-91 (December 27, 1991).  

A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

Here, the Board notes that in the January 2015 hearing, the Veteran's representative specifically raised the issue of entitlement to TDIU as a result of the Veteran's PTSD.  As such, the Board finds that it has been raised by the record.   

In this case, the Board notes that the Veteran's PTSD is presently only rated as 50 percent disabling for his service-connected PTSD, and he is not service connected for any other disabilities.  As such, he does not meet the schedular criteria for TDIU.  However, extraschedular TDIU may be granted when the schedular criteria under 38 C.F.R. § 4.16(a) are not met, but the Veteran still contends that he is unemployable because of his service-connected disability.  

Past precedent indicates that the Board does not have the authority to consider TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995).  However, the prohibition against addressing an extraschedular TDIU in the first instance has been implicitly overruled.  See, e.g., Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Wages v. McDonald, No. 13-2694, 2015 WL 293616 (Jan. 23, 2015).  Regardless, if the Board determines that further action is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development. See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).

In awarding TDIU, consideration is given to the Veteran's background, including his employment and educational history.  In the present case, the Board notes that the Veteran has been unemployed since at least December 2005.  While the record addresses the Veteran's level of education and work history, that record is inconsistent and possibly incomplete.  He is in receipt of SSA disability due to mental health issues.  Further, the Board also notes that in a November 12, 2009, rating decision, the RO granted the Veteran entitlement to non-service-connected pension.  In that decision, the RO cited to the Veteran's "anxiety disorder" as a reason for that grant (the Board notes that at that time, whether the Veteran had a present diagnosis of PTSD was in dispute).  

In September and October 2012 the Veteran did present for VA mental health examinations in connection with his PTSD claim.  In the resulting reports, the Veteran was noted to have occupational and social impairment.  While these reports were sufficient to allow the Board to rate the Veteran's service-connected PTSD, neither report specifically provided an opinion as to whether or not the Veteran's service connected PTSD would alone prevent him from following a substantially gainful employment.  

As much as the Board regrets any additional delay in this case, VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  In light of the above evidence, and the fact that there is not a present medical opinion of record which specifically addresses the Veteran's employability, the Board finds that an additional remand is necessary in order to ascertain a medical opinion regarding the Veteran's capability to perform the physical and mental acts required by employment.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA mental health examination to obtain information as to the current severity of his service-connected PTSD, and whether it renders the Veteran unemployable.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.  The resulting examination report should indicate that the examiner reviewed the file.

The examiner should interview the Veteran as to his employment and educational history and provide a detailed history in the opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service connected PTSD precludes employment consistent with the Veteran's education and occupational experience, without taking into account his age or any non-service-connected disability.  The examiner should set forth a rationale for the conclusions reached.  

2. Thereafter, the AOJ should adjudicate the issue of entitlement to TDIU.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


